Title: To James Madison from Alden G. Cushman, 30 June 1809
From: Cushman, Alden G.
To: Madison, James


May it please your Excellency.
Fort Independence June 30, 1809
In all free governments where every Citizen has equal protection by its lawes where every stretch of or abuse of power is open to full investigation and more particular in our Government where every injury and wrong has an immediate remedy, & redress the Citizen feels bold and confident in making known his complaints to that authority which is always ready to do him Justice. The undersigned Alden G. Cushman a first Lieutenant in the fourth U. S. Regt. Infy. beges leave to state to your Excellency and protest in the most solemn manner against the cruel and illegal proceedings against him, to deprive him of his rank as an Officer and his character as Citazen.
1st. In suspending him from command before trial, and three days before arrest.
2nd. In being arrested on the nineteenth of may 1809 and being kept in arrest untill the twenty sixth of said may before he was charged with the crimes by which he was tried contrary to the 77 article 1 Section of the rules and Articles of War.
3d. In not having a Court Martial Ordered untill the twenty fourth of Said May and also altering the member of said Court by an order dated the twenty ninth of said may.
4th. In bringing charges against him of a frivolous nature and others that had been overlook’d by the seigniour Officer of Fort Independence.
5th. In obliging him to plead the General issue when the Court was cleared and not receiving the written pleas that he presented for the consideration of the Court, and in keeping him in Court when the Court adjutant who attended him and the other Gentlemen who were present were ordered out and the ordelly placed on the out side of the door.
6th. In Holding thiere sessions two days after three O Clock in the afternoon Contrary to the 75th. article I section of the Rules & articles of War.
7th. In adjourning the Court to the Exchange Coffee House in Boston and holding a session without ordering him there.
8th. In browbeating & repremanding him in open Court when he offered his opinion on the tendency of admitting the opinions of Witnesses as evidence particular in the Question put to the witness viz “Has the Conduct of the prisoner been such that it would be a disgrace for any Officer or Gentleman to associate with him.” The question was afterwards (by the saggession of Capt. Benney that If answered in the affirmative they would not help finding the prisoner Guilty) varied.
9th. In endeavouring to destroy his reputation for promotion by bringing the additional Charge.
The foregoing is humbly submitted to your Excellency’s consideration and herein begs leave to solicit your Excellency’s interposition in his behalf
Alden. G. Cushman 1 Leut4 U. S. Regt. Infy
